DETAILED ACTION
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities: there should be a comma (,) after the limitation “assigning, in response to the second host recreating the connection”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-11, 15-16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bono et al. (US 9,584,310 B1) in view of Balachandran et al. (US 2020/0293495 A1).


identifying, by a storage system, a plurality of connections including a first connection and a second connection (The core 50 maintains endpoints of respective connection-layer connections 60 to the hosts 12 to affine respective streams of network traffic with the core 50; col. 8, lines 3-8), wherein the storage system includes a plurality of cores including a first core and a second core (The processing unit 42 is a type known as “multi-core” having multiple independent execution units called “cores” 50; col. 3, lines 4-6, 21-37), and wherein the first connection is associated with a first host and the second connection is associated with a second host (communications with the hosts 12 are via respective connection-layer connections 60 carried by the network 16 and the network I/O circuitry 40 … in the storage processor 26, the connections 60 are persistently assigned to, or “affined” with, respective cores 50. Thus in the illustrated example, core 50(1) has four distinct connections 60 to respective hosts 12, core 50(2) has two such distinct connections 60; paragraph 3, lines 46-62);
determining, by the storage system, that the first connection and the second connection are being processed by the first core (in the storage processor 26, the connections 60 are persistently assigned to, or “affined” with, respective cores 50. Thus in the illustrated example, core 50(1) has four distinct connections 60 to respective hosts 12, core 50(2) has two such distinct connections 60; paragraph 3, lines 58-62);
monitoring a workload of each of the plurality of cores (another function of the collector 80 is to monitor both the availability of local threads 78 (i.e., of the same core 50) for processing requests 20, as well as the level of demand for processing from the local stream network stacks 82 (i.e., of the same core), and provide for selectively routing file system requests and responses among the cores to make better overall utilization of them; col. 5, lines 48-55 and col. 7, lines 1-25);
identifying a load imbalance, wherein identifying the load imbalance comprises determining a difference between a first workload associated with the first core, and a second workload associated with the second core (There can be situations during operation in which the network traffic directed to a given core 50 exceeds that processing capability of that core 50, while at the same time there may be other cores 50 experiencing relative lighter loading; col. 5, lines 34-38).
Bono does not teach a first queue and a second queue, wherein the storage system includes a plurality of cores including a first core and a second core, and wherein the first queue is associated with a first host and the second queue is associated with a second host; and notifying the second host that the load imbalance is present.
However, Bono teaches each host has a respective connection to the storage and sending requests via the connection to its associated core for processing. Bono further teaches using a queue to store the requests for respective core (col. 6, lines 4-13). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the system of Bono could be modified to store requests from each host in each respective queue, instead of storing the requests in only one queue.
Bono also teaches in response to detecting of imbalance between cores, requests from busy core are sent to other cores that have ability to receive and process requests (col. 7, lines 26-41).
Balachandran teaches in response to receiving events/errors from file system during operations, different actions are provided to handle the events/errors, and one of which is notify the application of the imbalance/resource quota issues/events/errors occurred (paragraph [0032]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teaching of Bono and Balachandran above, to apply the teaching of Balachandran to the system of Bono, by inform the issued requests host to know the current situation of the storage device and allow the host to determine the best way to handle the event/error, thus, allow the system to have an outcome that satisfied.

As to claim 5, Bono as modified teaches wherein the notifying occurs via an out-of-band communication (communications with the hosts 12 are via respective connection-layer connections 60 carried by the network 16 and the network I/O circuitry 40 … in the storage processor 26, the connections 60 are persistently assigned to, or “affined” with, respective cores 50. Thus in the illustrated example, core 50(1) has four distinct connections 60 to respective hosts 12, core 50(2) has two such distinct connections 60; paragraph 3, lines 46-62).

As to claim 6, Bono as modified teaches wherein the out-of-band communication includes an application programming interface call (Network Interface 24; see Fig. 1 and associated text).

As to claim 7, Bono does not teach wherein the difference exists for a predetermined period of time.
However, Bono teaches in certain situations during operation in which the network traffic directed to a given core exceeds the processing capability of that core while at the same time there may be other cores 50 experiencing relative lighter loading (col. 5, lines 34-38), and in response to detecting of imbalance between cores, requests from busy core are sent to other cores that have ability to receive and process requests (col. 7, lines 26-41).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the imbalance situation must be existed for a period of time before the directing requests to other cores occurs.

As to claims 8/9, although Bono as modified does not teach wherein the predetermined period of time is measured in absolute time units or in core cycles, it would have been obvious to one of ordinary skill in the art that it is well known to measure time in computer system in absolute time units or in core cycles. Thus, applying the well known technique is obvious.

As to claim 10, although Bono as modified does not teach wherein the difference is greater than a predetermined value, it is well known in the art that using threshold to determine the difference. Therefore, it would have been obvious that such technique is not new and can be used in the system.

As to claim 11, it is the same as the method claim 1 above except this is a system claim, and therefore is rejected under the same ground of rejection.

As to claims 14-15, see rejections of claims 5 and 7 above, respectively.

As to claim 16, it is the same as the method claim 1 above except this is a computer program product claim, and therefore is rejected under the same ground of rejection.

As to claims 19-20, see rejections of claims 7 and 10 above, respectively.

Claims 4, 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bono et al. (US 9,584,310 B1) in view of Balachandran et al. (US 2020/0293495 A1) further in view of Gupta et al. (US 2021/0034270 A1).

As to claim 4, Bono and Balachandran do not teach wherein the notifying occurs via a non-volatile memory express (NVMe) qualified name (NQN) connection between the second host and the storage system.
Bono teaches the connection between the host and the storage system employs a distributed file system (FS) protocol over the network. Known examples include the Network File System (NFS) and Common Internet File System (CIFS) protocols (col. 2, lines 56-67).
However, Gupta teaches communication between the hosts and the storage system occur via a non-volatile memory express (NVMe) qualified name (NQN) connection (paragraphs [0003], [0032]-[0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching Gupta to the system of Bono and Balachandran because Gupta teaches additional method to allow the host to communicate to a storage system, thus, provide the users with additional choice.

As to claims 13 and 18, see rejection of claim 4 above.

Allowable Subject Matter
Claims 2, 12 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
As to claims 2, 12 and 17, the prior art of record does not teach or render obvious the limitations recited in claims 2, 12 and 17, when taken in the context of the claims as a whole, specific to in response to the imbalance message from the storage system, the second host aborts the connection to the storage system, removing the second queue from the first core in response the connection being aborted/disconnected, recreating by the second host the connection to the storage system, and assigning, the second queue to the second core.
Moreover, evidence for modifying the prior art teachings by one of ordinary skill level in the art was not uncovered so as to result in the invention as recited in claims 2, 12 and 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Raz et al. (US 6,173,306 B1) teaches a method of controlling distribution of processing in a system that includes a plurality of host data processors connected to a data storage system.
Min (US 2013/0247068 A1) teaches load balancing method in a multicore system. The multi-core system includes at least three cores, a load comparator and a load migrator. The comparator simultaneously compares at least three loads of the at least three cores to detect a maximum load and a minimum load. Tasks from the core with maximum load are to migrated to the core with the minimum load.
Cho et al. (A High Performance Load Balance Strategy for Real-Time Multicore systems) teaches a novel scheduling algorithm simultaneously considers multiple criteria, a novel factor, and task deadline, and is called power and deadline-aware multicore scheduling.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM K CAO whose telephone number is (571)272-3760. The examiner can normally be reached Monday-Friday 8:30am-2:00pm, 4:00pm-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 571-272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIEM K CAO/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        



DC
March 8, 2022